UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 22, 2017 SMART GLOBAL HOLDINGS, INC. (Exact name of Registrant as Specified in Its Charter) Cayman Islands 001-38102 98-1013909 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Maples Corporate Services Limited P.O. Box 309 Ugland House
